Title: To George Washington from Major General William Heath, 4 August 1780
From: Heath, William
To: Washington, George


					
						Dear General
						New Port. August 4th 1780
					
					Since I had the honor last to write your Excellency I have been closely employed in forming the Militia who have been comeing to our Aid into Brigades and makeing other necessary arrangments. Two thousand men have been & still are advanced near this Town about 1500 at Butts hill and the remainder at Howlands and Bristol Ferry perhaps a greater spirit never was discovered than has been on the present occassion. The Militia of this State & that of the County of Bristol in the State of Massachusetts with six other Regiments from that State have come in—The extreme busy Season the scarcity of provissions and probability that Sir Henry Clinton will not come this way has induced General Count De Rochambeau to consent that the Militia return home except

3,500 in which number is to be included Colo. Greens Regiment & the three months men from Massachusetts. Two thousand of these are to be posted between Quaker Hill and the Town Black Point &c. The remainder at Butts Hill and the communication with the main. The rest I shall discharge immediately. Nothing remarkable has transpired since I had the honor last to write you. General Count Rochambeau has some intelligence from the Hon: Mr Cushing of Boston of a Fleet haveing been lately seen at Sea which he thinks may probably be the second Divission of the French. He will transmit the intelligence. I take the liberty to inclose a letter I have just received from Colo. Allan at Machias. I have the honor to be with the greatest Respect Your Excellencys most Obedt Servt
					
						W. Heath
					
				